DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conradi et al. [US 2016/0342097 A1] in view of Kant et al. [US 2018/0259859 A1].

Regarding claims 1 and 8, Conradi et al. discloses a lithographic apparatus (Fig. 1) / a method of reducing the effects of heating and/or cooling of at least one optical component in a lithographic process (paragraphs [0006] and [0007]), comprising: 
a projection system (Fig. 1) comprising at least one optical component (30) and configured to project a pattern onto a substrate (24); and 
a control system (40) arranged to reduce the effects of heating and/or cooling of at least one optical component in a lithographic process (paragraphs [0006] and [0007]), wherein the control system is configured to: 
select at least one of a plurality of modes, the mode representing a relationship between at least one input in the lithographic process and an aberration resulting from the at least one input (paragraphs [0011], [0028] and [0086], teaches eigenmodes related to the spatial properties and the input of angular distribution of light); and 
generate and apply a correction to the lithographic apparatus based on at least one selected mode shape (paragraphs [0004]-[0014], [0027], [0028] and [0085]-[0122]).

Conradi et al. does not teach select at least one of a plurality of mode shapes, the mode shapes representing a relationship between at least one input in the lithographic process and an aberration resulting from the at least one input.
	However, Kant et al. discloses modes shapes for correction of the thermal effects on an optical component, such as a mask, wherein the modes shapes are representative of distortion of the mask (paragraphs [0055] and [0075]-[0089]). Further, Kant et al. discloses wherein the calculated correction may be used to adjust the lens parameters of the projection system to improve the imaging performance on the basis of the predicted distortions (paragraph [0051]).


Regarding claims 2 and 9, Kant et al. discloses wherein the at least one selected mode shape is selected from a predetermined set of mode shapes (paragraphs [0098]-[0100]).

Regarding claims 3, 10 and 11, Conradi et al. in view of Kant et al. discloses wherein the control system selects twenty or fewer mode shapes to represent the relationship between the at least one input and the aberration resulting from the at least one input, wherein six or fewer mode shapes are selected (paragraphs [0004]-[0014], [0027], [0028] and [0085]-[0122] of Conradi et al. and paragraphs [0098]-[0100] of Kant et al.).

Regarding claims 4 and 12, Kant et al. discloses wherein the at least one input comprises at least one of: a dose of radiation supplied by a radiation source; or a transmission of an object used in the lithographic process (paragraph [0049]).

Regarding claims 5 and 13, Kant et al. discloses wherein the lithographic apparatus further comprises a sensor configured to measure the aberration (paragraph [0101]).

Regarding claims 6 and 14, Kant et al. discloses wherein the control system is further configured to filter data from the at least one input (paragraph [0085]).

Regarding claims 7 and 15, Conradi et al. in view of Kant et al. discloses wherein the correction is an adjustment of at least one optical component of the projection system (paragraphs [0004]-[0014], [0027], [0028] and [0085]-[0122] of Conradi et al. and paragraphs [0051] of Kant et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882